In an action to recover damages for breach of contract, the plaintiffs appeal, (1) as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Henry, J.), dated February 6, 1995, as granted the defendant’s motion for summary judgment dismissing the complaint for failure to timely file a notice of claim on or before July 31, 1991, and (2) from a judgment of the same court, dated February 28, 1995, entered upon the order, which dismissed the plaintiffs’ complaint.
Ordered that the appeal from the order dated February 6, 1995, is dismissed; and it is further,
Ordered that the judgment is affirmed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
We agree with the determination of the Supreme Court that the appellants’ cause of action accrued on January 31, 1991. Therefore, since the appellants failed to timely file a notice of claim within six months of that date, the Supreme Court properly dismissed the action (see, Town Law § 65 [3]).
We have examined the parties’ remaining contentions and find them to be either without merit, unpreserved for appellate review, or academic in light of this determination. Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.